DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed April 7, 2022 (hereinafter “Reply”) and the information disclosure statement filed May 2, 2022.
Claims 1, 2, 4, 17, and 19 are amended.
Claims 1-29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted May 2, 2022 and its contents have been considered.



Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-29 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-29 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-29 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites sending a request for a content; receiving multiple organic contents and multiple promoted contents; computing a quality score for each organic content among the multiple organic contents and for each promoted content among the multiple promoted contents, wherein the quality score represents a probability that a user engages with the each organic content and the each promoted content; generating a first arrangement by allocating multiple content slots associated with the webpage to the multiple organic contents and the multiple promoted contents based on the quality score associated with the each organic content; determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot; obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved; until the termination condition is satisfied, iteratively performing: creating an arrangement associated with the webpage, wherein the arrangement has different promoted content compared to a previous arrangement, wherein the different promoted content includes different spacing between promoted content contained in the arrangement and promoted content in the previous arrangement; calculating a webpage utility score associated with the arrangement based on the user experience cost; comparing the multiple webpage utility scores to obtain the highest score; and selecting a webpage having the highest score to display to the user. Claims 2 and 17 recite similar features as claim 1. The remaining dependent claims further specify characteristics of the algorithms described above found in the independent claims or characteristics of data used therewith. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions advertising, marketing or sales activities or behaviors and business relations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features identified above as well as several that are referred to generally as further specifications of the algorithms—e.g., the various calculations, dot-product operations, computing scores, predicting likelihoods, comparing costs, etc.—are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Thus, the concepts set forth in claims 1-29 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1 and 2 recite an organic system, a promoted system, that the steps are performed by a processor, generating a webpage (that distributes content via the Internet) nearly or apparently instantaneously that has the layout, and sending and receiving information (including the generated webpage) to and from these computer systems. Claim 17 recites at least one hardware processor, at least one non-transitory memory, an organic system, a promoted system, that the steps are performed by a processor, generating a webpage (that distributes content via the Internet) nearly or apparently instantaneously that has the layout, and sending and receiving information (including the generated webpage) to and from these computer systems.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the systems, processor, non-transitory memory, and webpage—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [00268]-[00275]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). “Similarly, ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.” Id. Thus, using the claimed computer systems to speed up the operations identified as being directed to abstract ideas in order to perform the calculations “nearly or apparently instantaneously” does not integrate a judicial exception into a practical application or provide an inventive concept. The use of conventional computer elements to sending and receiving information (including the generated webpage) to and from these computer (e.g., by generating a webpage that distributes content via the Internet) systems is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of online computer systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-29 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-29 are directed to abstract ideas.

Step 2B
Claims 1-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to sending and receiving information (including the generated webpage) between the recited computer systems (e.g., by generating a webpage that distributes content via the Internet) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-29, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding Prior Art
Claim 1 recites features for determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot, obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved until the termination condition is satisfied, iteratively performing the specified claims actions, calculating a webpage utility score associated with the arrangement based on the user experience cost, comparing the multiple webpage utility scores to obtain the highest score, selecting a webpage having the highest score; increasing computational efficiency of computing multiple auction bids associated with the webpage having the highest score by evaluating an auction bid among the multiple auction bids based on a location of content associated with the auction bid and not based on other auction bids associated with other multiple contents presented in the webpage having the highest score. Claims 2 and 17 recite similar features.
Bhalgat et al. (U.S. Pub. No. 2016/0358229 A1) discloses social networking system that presents a content feed including organic content items and sponsored content items to a user. To maintain user interaction with the content feed, the social networking system determines probabilities of the user performing various types of interactions with a sponsored content item and accounts for the determined probabilities when selecting content items for presentation via the content feed. For example, the social networking system generates a value for the sponsored content item based on the determined probabilities and determines a score for the sponsored content item based on the value and a bid amount associated with the sponsored content item. When selecting content for the content feed, the social networking system evaluates the sponsored content item based on its associated score. Prior interactions between the user and previously presented content may be used when determining the score for the sponsored content item. However, Bhalgat does not explicitly disclose determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot, obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved until the termination condition is satisfied, iteratively performing the specified claims actions, calculating a webpage utility score associated with the arrangement based on the user experience cost, and comparing the multiple webpage utility scores to obtain the highest score.
Tiwana et al. (U.S. Pub. No. 2020/0099746 A1) discloses techniques for automatically merging multiple content item queues. In one technique, a first set of content items of a first type is identified. A second set of content items of a second type that is different than first type is identified. The first set of content items and the second set of content items are merged in a content item feed. Such merging involves, for a particular slot in the content item feed: determining a previous slot that contains a first content item from the first set; determining a number of slots between the previous slot and the particular slot; based on the number of slots, generating a score for a second content item from the second set; and based on the score, determining whether to insert, into the particular slot, the second content item or a third content item from the first set of content item. However, Tiwana does not explicitly disclose the organic system provides an organic content without placing a bid for placement of the organic content; creating a first arrangement by allocating multiple content slots associated with the webpage to the multiple organic contents and the multiple promoted contents, determining a utility value associated with a content slot among the multiple content slots by determining a user experience cost between showing the organic content in the content slot and showing the promoted content in the content slot, obtaining a termination condition indicating whether a minimum spacing between the multiple content slots has been achieved until the termination condition is satisfied, iteratively performing the specified claims actions, calculating a webpage utility score associated with the arrangement based on the user experience cost, and comparing the multiple webpage utility scores to obtain the highest score.
Yu et al. (U.S. Pub. No. 2016/0291914 A1) discloses a social networking system selects and presents content items to a user via a feed. In Yu, user interaction is scored using probabilities for interaction with organic and promoted content. However, Yu does not explicitly disclose adjusting content slots based upon a quality score.
Bargas et al. (U.S. Pub. No. 2017/0249658 A1) discloses using quality scores for content to bid on an allocation of slots. However, Bargas does not explicitly disclose reordering the slots by determining an auction bid indicating an increase in a probability that the user engages with the promoted content or iteration of slot changes using a termination condition. 
Barford et al. (“Adscape: harvesting and analyzing online display ads”. In Proceedings of the 23rd international conference on World wide web (WWW ‘14). Association for Computing Machinery, New York, NY, USA, 597–608, 2014), Kaya et al. (U.S. Pub. No. 2019/0158901 A1), and Ruiz et al. (U.S. Pub. No. 2017/0024761 A1) have been cited to further show the state of the art with respect to ordering targeted advertising placements.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims are not directed to an abstract idea “because they integrate the judicial exception into a practical application by reciting an improvement in the functioning of a computer, namely, increasing computational efficiency of computing multiple bids associated with a webpage.” Reply, p. 19. Applicant presents similar arguments regarding the analysis under Step 2B of the Alice test. Reply, pp. 20-21.
Examiner disagrees for the following two reasons.
First, to the extent that the claims can be considered to include an improvement, the improvement would be to content selection, which would be in the advertising and marketing fields—not to a particular technology or technological solution. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). 
Second, any purported increase of “computational efficiency” appears to be due from the allegedly improved algorithm—which has been identified being directed to an abstract idea—and not due to any improvement of the computer itself. The M.P.E.P. states that “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.” Id. Thus, using the claimed computer systems to speed up the operations identified as being directed to abstract ideas in order to perform the calculations “nearly or apparently instantaneously” does not integrate a judicial exception into a practical application or provide an inventive concept.
Applicant argues that because “the office action in pages 7-9 concludes that the claims are novel and nonobvious over the cited references” that this indicates “that the claims add a specific limitation or combination of limitations that are not well understood, routine, conventional activity in the field.” Reply, pp. 19-20. 
Examiner disagrees, because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself” (emphasis added)). As noted above, pairing an algorithm that may be more computationally efficient but is directed wholly to an abstract idea with a computer to “merely apply” this algorithm is insufficient to demonstrate a practically application or significantly more under the Alice test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622